DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks p. 7-8, filed 19 May 2022, with respect to the rejections to the drawings and specification have been fully considered and are persuasive.  The objections to the drawings and specification of 18 March 2022 has been withdrawn. 
Applicant's arguments, see Remarks p. 7, filed 19 May 2022, with respect to the rejection of claim 2 under 35 U.S.C. §112(b) have been fully considered. The examiner disagree in part.  It is noted that “mating mechanism” is the same as “mechanism for mating”.  Therefore, it is considered a means plus function language. However, arguments are persuasive since applicant directed examiner to [0088] and [0089] where support is found for the corresponding structure and function for the first mating mechanism and second mating mechanism.  The rejection of claim 2 under 35 U.S.C §112(b) of 18 March 2022 has been withdrawn. 
Applicant's arguments, see Remarks p. 8-9, filed 19 May 2022, with respect to the 35 U.S.C. §102 rejections of claims 1, 4, 7-12 and 16-18 have been fully considered but they are not persuasive. The applicant argues that the cited art Pires et al (U.S. Application No. 2016/0270514 A1) does not disclose or suggest “the proximal surface of the application portion is held in contact with a distal surface of the central opening.” However, the amendment to claim 1 fails to overcome the rejection of record, see Claim Rejections - 35 USC § 102 regarding claim 1. Claims 4, 7-12, and 16-18 depend from claim 1 and are therefore not allowable. 
Applicant's arguments, see Remarks p. 10-11,  filed 19 May 2022, with respect to the 35 U.S.C. §103 rejections of claims 2 and 3 have been fully considered but they are not persuasive. Applicant argues that Pires588 et al (U.S. Application No. 2015/0230588 A1) does not cure the above-discussed deficiencies of Pires et al as they relate to the above-cited features of claim 1. However, the amendment to claim 1 fails to overcome the rejection of record. Claims 2 and 3 depend from claim 1 and are therefore not allowable. 
Applicant's arguments, see Remarks p. 11,  filed 19 May 2022, with respect to the 35 U.S.C. §103 rejections of claims 5, 6, and 13-15 have been fully considered but they are not persuasive. Applicant argues that Yang (KR20170011603A) and Thorpe et al (U.S. Application No. 2014/0234003 A1) do not cure the above-discussed deficiencies of Pires et al as they relate to the above-cited features of claim 1. However, the amendment to claim 1 fails to overcome the rejection of record. Claims 5-6 and 13-15 depend from claim 1 and are therefore not allowable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pires et al (U.S. Application No. 2016/0270514 A1).

    PNG
    media_image1.png
    721
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    511
    497
    media_image2.png
    Greyscale

In regards to claim 1, Pires et al discloses an applicator assembly (figs. 1-5C) for applying a substance to a keratinous surface comprising: a stem (124) having a longitudinal axis; and an applicator head (128) connected with the stem and arranged along the longitudinal axis, the applicator head comprising: an applicator member (130) comprising a shank (160) at a proximal end adapted to engage with a distal end of the stem (para. 0062), a first applying member (first applying member in annotated fig. 4) distal of the shank, and a through passage (through passage in annotated fig. 4) extending through the first applying member and shank, wherein the first applying member comprises a central opening (central opening in annotated fig. 5B) and a sidewall (sidewall in annotated fig. 5B) extending at least partially about the opening (para. 0053); and
 a second applying member (136) comprising an application portion (170) and a fitment portion (fitment portion in annotated fig. 5B) extending in a proximal direction from the application portion, wherein the application portion is formed from a heat transfer material (para.  0033), wherein the application portion has a width (width in annotated fig. 5B) transverse to the longitudinal axis that is larger than a width of the through passage, r (r in annotated fig. 4) wherein the fitment portion is inserted into the through passage (para. 0053), wherein the application portion fits, at least partially, in the central opening (figs. 4-5B), wherein the application portion is non-rotatably fixed with respect to the first applying member (para. 0061), and wherein a proximal surface of the application portion (170) is held in contact with a distal surface of the central opening (central opening in annotated fig. 5B) (para. 0058). 
In regards to claim 4, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member (first applying member in annotated fig. 4) further comprises a concave distal face (concave distal face in annotated fig. 5B) , wherein the sidewall (sidewall in annotated fig. 5B) at least partially surrounds the concave distal face.
In regards to claim 7, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the concave distal face (concave distal face in annotated fig. 5B) forms a reservoir for holding the substance.
In regards to claim 8, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member (first applying member in annotated fig. 4) further comprises at least one application face on a surface of the first applying member proximal of the application portion, wherein the application face is adapted to distribute or blend the substance on the keratinous surface (para. 0014).
In regards to claim 9, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein at least a portion of a surface of the first applying member includes a flocking finish (paras. 0027-0028, 0030; 0063-0064, 0067).
In regards to claim 10, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the application portion is spherical (para. 0017).
In regards to claim 11, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the fitment portion (fitment portion in annotated fig. 5B) is a cylindrical rod extending in along the longitudinal axis from the application portion in the proximal direction.
In regards to claim 12, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the heat transfer material is selected from a metal, a ceramic, a stone, and a plastic (para. 0033).
In regards to claim 16, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member is formed from a rubber (para. 0033).
In regards to claim 17, this claim is a product by process claim. Therefore, the final product will be given patentable weight.  It is noted this claim has no structural language.  However, Pires discloses the first applying member being made out of plastic [0031] which can be molded.
In regards to claim 18, Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the stem (124) comprises a distal cylindrical cavity (126) and wherein the shank (160) comprises a cylindrical portion sized to engage the distal cylindrical cavity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) as applied to claim 1 above, and further in view of Pires588 et al (U.S. Application No. 2015/0230588 A1)
In regards to claim 2, Pires et al teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the length of the fitment portion (fitment portion in annotated fig. 5B) is longer than the length of the through passage (through passage in annotated fig. 4).
Pires et al fails to disclose an applicator assembly further comprising a locking part including a first mating mechanism, wherein a proximal portion of the fitment portion comprises a second mating mechanism, and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member.
However, Pires588 et al  teaches an applicator assembly (figs. 1-6) further comprising a locking part (20) including a first mating mechanism (38), wherein a proximal portion (34) of the fitment portion (18) comprises a second mating mechanism (36), and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member (para. 0077). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the teachings of Pires588 et al and provide an applicator assembly further comprising a locking part including a first mating mechanism, wherein a proximal portion of the fitment portion comprises a second mating mechanism, and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member. Doing so would allow the first applying member to kept in place and be axially immovable relative to the fitment portion (para. 0079).
In regards to claim 3, Pires et al in view of Pires588 et al discloses the invention substantially as claimed. Pires588 et al further teaches an applicator assembly wherein the first (38) and second (36) mating mechanisms are inter-engaging screw threads formed on an outer surface of fitment portion (18) and an inner surface of a hole in the locking part (20) (para. 0077).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the further teachings of Pires588 et al and provide an applicator assembly wherein the first and second mating mechanisms are inter- engaging screw threads formed on an outer surface of fitment portion and an inner surface of a hole in the locking part. Doing so would allow the first applying member to kept in place and be axially immovable relative to the fitment portion (para. 0079).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) as applied to claims 1 and 4 above, and further in view of Yang (KR20170011603A).
In regards to claim 5, Pires et al discloses the invention substantially as claimed. Pires et al further teaches an applicator assembly (figs. 1-5C) wherein the sidewall (sidewall in annotated fig. 5B) has a curved distal edge (133). Pires el al fails to teach an applicator assembly wherein at least part of the curved distal edge extends distally of the application portion.
However, Yang teaches an applicator assembly wherein at least part of the curved distal edge (56 in figs 8-9) extends distally of the application portion.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the teachings of Yang and provide an applicator assembly wherein at least part of the curved distal edge extends distally of the application portion. Doing so would allow the application portion to more easily apply cosmetics to the skin (para. 0058).
In regards to claim 6, Pires et al in view of Yang teaches the invention substantially as claimed. Pires et al further teaches an applicator assembly (figs. 1-5C) wherein the curved distal edge (133) comprises a frustoconical section (para. 0014) forming a distal tip (134) of the applicator head.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) as applied to claims 1 and 12 above, and further in view of Thorpe et al (U.S. Application No. 2014/0234003 A1).
In regards to claim 13-15, Pires et al discloses an applicator assembly wherein the heat transfer material is a metal or alloy (para. 0033) but does not specify the type of metal in claims 13-14, and the coating selected from claim15. 
However, Thorpe et al teaches an applicator assembly wherein the metal is selected from stainless steel, aluminum, titanium, brass, steel, carbon, carbon fiber, nickel, tin, copper, brass, and alloys thereof (para. 0018), and an applicator assembly wherein the metal is stainless steel (para. 0018), and an applicator assembly wherein the heat transfer material comprises a coating selected from one or more of an antimicrobial coating, an antiseptic coating, and an antibacterial coating (para. 0018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the teachings of Thorpe et al and provide an applicator assembly wherein the metal is selected from stainless steel, aluminum, titanium, brass, steel, carbon, carbon fiber, nickel, tin, copper, brass, and alloys thereof, wherein the metal is stainless steel, and wherein the heat transfer material comprises a coating selected from one or more of an antimicrobial coating, an antiseptic coating, and an antibacterial coating. Doing so would allow the second applying member to be made of a material suitable to transfer heat or cold (para. 0018), would allow the second applying member to be made of a material w to be made of a material suitable to transfer heat or cold (para. 0018), would help prevent staining on the second applying member, and would prevent bacteria from growing on the second applying member. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY N HUYNH/            Examiner, Art Unit 3772    

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772